Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 1 of 15 PageID #: 3277




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                                I


                                      EASTERN DIVISION
                                                I




TAMIA BANKS, et al.,                                      )
                                                          )
            Plaintiffs,                                   )
                                                          )
       v.                                                 )            Case No. 4:20-CV-01227-JAR
                                                          )
COTTER CORPORATION (N.S.L.), et al.,                      )
                                                          )
            Defendants.                                   )
                                                          )

                                                          )
COTTER CORPORATION (N.S.L.),                              )
                                                          )
            Third-Party Plaintiff,                        )
                                                          )
      V.                                                  )
                                                          )
MALLINCKRODT LLC, et al.,                                 )
                                                          )
            Third-Party Defendants.                       )

                                     MEMORANDUM AND ORDER
                                            I




           This matter is before the Com;t on Plaintiffs' Motion to Sever and Remand All Non-Third-

Party Claims. (Doc. 47). Defendant and Third-Party Plaintiff Cotter Corporation (N.S.L.)

("Cotter") responded in opposition· (Doc. 58), 1 and Plaintiffs have replied. (Doc. 66). Other

Defendants and Third-Party Defendap.ts have joined Cotter's opposition either in whole or in part.

(Docs. 56, 60, 61, 64-65). For the reasons discussed below, this Court will grant the instant motion




1
  Cotter's response states "ORAL ARGUMENT REQUESTED" in the caption. (Doc. 58 at 1). Pursuant to E.D. Mo.
L.R. 4.02(B), a party requesting oral argument "shall file such request with its motion or memorandum briefly setting
forth the reasons which warrant the hearing of oral argument." Cotter has not provided any explanation why oral
argument is necessary. Given the issues here have been extensively litigated, including before this Court, oral
argument is not warranted.

                                                              1
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 2 of 15 PageID #: 3278




and sever and remand all claims except for Cotter's claim for contribution against Defendant

Mallinckroft LLC ("Mallinckrodt"). .

                                      :
I.     FACTUAL AND PROCEDURAL HISTORY

       It's like deja vu all over again. On April 2, 2018, Plaintiff Tamia Banks filed an amended

class action petition in the Circuit Court of St. Louis County, Missouri. See Banks v. Cotter Corp.,

No. 4:18-CV-624 JAR, 2019 WL .1426259, at *1 (E.D. Mo. Mar. 29, 2019). The relevant

underlying facts, as previously described by this Court, are as follows:

       From 1942 to 1957, uranium-ore was processed in association with the Manhattan
       Project to develop nuclear weapons in a facility in downtown St. Louis City known
       as the St. Louis Downtown Site ("SLDS"). (First Amended Class Action Petition
       ("FAP")). In the late 1940's, the Manhattan Project acquired a tract of land near
       Lambert Airport known as the St. Louis Airport Site ("SLAPS") to store radioactive
       waste from the uranium proc.essing operations at SLDS. In 1957, "approximately
       sixty truckloads of contaminated scrap metal, several contaminated vehicles, in
       addition to miscellaneous radioactive wastes were buried on the western portion of
       SLAPS adjacent to Coldwater Creek," a tributary of the Missouri River which runs
       throughout North St. Louis County. In the 1960' s, some of the radioactive waste
       that had been stored at SLAPS was moved to a storage site on Latty A venue in
       Hazelwood, Missouri (the "Latty Avenue Site"), a part of which later became the
       Hazelwood Interim Storage Site ("HISS"). In the late 1960's, Cotter purchased the
       radioactive waste stored at both SLAPS and the Latty Avenue Site. Between 1969
       and 1973, Cotter stored, processed and transported radioactive waste at the SLAPS
       and Latty Avenue sites. In 1973, SLAPS was sold to the Airport Authority. The
       Latty Avenue Site was sold to Futura Coatings, n/k/a DJR. Id (internal citations
       omitted).

Banks asserted numerous state law claims, generally alleging that "as a result of Defendants'

collective conduct over several decades, radioactive wastes were released into the environment in

and around Coldwater Creek, resulting in contamination of her home and property, as well as the

property of other classes members." ld

       Defendants promptly remov~d the case to this Court claiming that the action arose out of

the Price-Anderson Act ("PAA"), thereby establishing federal jurisdiction. Id at *2. The PAA was



                                                     2
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 3 of 15 PageID #: 3279




enacted as an amendment to the Atomic Energy Act of 1954 and sought to "encourage private

sector development of atomic enerJy" by, among other -things, "channel[ing] public liability

resulting from nuclear incidents to the federal government." Id (citing El Paso Nat. Gas Co. v.

Neztsosie, 526 U.S. 473 (1999)). On March 29, 2019, this Court remanded on the grounds that "a

license or indemnity agreement is a prerequisite for federal subject matter jurisdiction pursuant to

the PAA." Id. at *6; see also Kitchin v. Bridgeton Landfill, LLC, 389 F. Supp. 3d 600 (E.D. Mo.

2019), appeal filed (No. 19-2072); Strongv. Republic Servs., Inc., 283 F. Supp. 3d 759 (E.D. Mo.

2017).

         Following remand, the case proceeded in state court and Plaintiffs filed a Second Amended

Class Action Petition ("SAP"). (Doc'. 1-6). On June 30, 2020, Cotter filed a Third-Party Petition

seeking contribution from the Third-Party Defendants, including Mallinckrodt. (Doc. 1-7). Cotter

argues that any potential damages assessed against it "were caused, in whole or in part, by the

conduct, fault, acts, carelessness, omissions, and negligence of Mallinckrodt, thereby barring any

such recovery against Cotter." (Id at ,r 73). Mallinckrodt then filed a Notice of Removal claiming
                                      '
this Court has jurisdiction pursuant to the PAA and because Mallinckrodt acted "under color of'

or at the direction of a federal officer per 28 U.S.C. § 1442. (Doc. 1). On October 12, 2020,

Mallinckrodt filed for bankruptcy, tr.iggering an automatic stay in this case per 11 U.S.C. § 362.

(Doc. 46). Plaintiffs filed the instant motion the next day. (Doc. 47).

         The automatic stay further complicates this already convoluted posture. According to 11

U.S.C. § 362(a)(l), Mallinckrodt's voluntary bankruptcy petition stays "the commencement or
                                      I


continuation ... of a judicial, administrative, or other action or proceeding against the debtor that

was ... commenced before the commencement of the [bankruptcy petition]." The automatic stay

is "fundamental to the reorganization process, and its scope is intended to be broad." Small Bus.



                                                      3
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 4 of 15 PageID #: 3280




Admin. v. Rinehart, 887 F.2d 165, 167 (8th Cir. 1989). In accordance with the automatic stay,
                                                   1




Plaintiffs' motion "does not seek any ,relief as to Mallinckrodt" but instead requests that this Court
                                                   '

sever and decline to exercise supplemental jurisdiction over Plaintiffs' state law claims against

Defendants. (Doc. 46 at i!'il 10-13 ). 2 For purposes of this motion, Plaintiffs effectively presume that

Mallinckrodt has properly invoked this Court's jurisdiction via its Notice of Removal without

waiving their right to argue otherwise. (Doc. 48 at 2 n.1 ). Accordingly, a detailed inquiry into the

presence of federal jurisdiction over Mallinckrodt is unnecessary at this moment. 3 The key

question on this motion is whether, a~suming such jurisdiction exists, this Court should decline to

exercise supplemental jurisdiction over Plaintiffs' state law claims.


II.      DISCUSSION

         A. Existence of Supplemental Jurisdiction

         "[I]n any civil action of which the district courts have original jurisdiction, the district

courts shall have supplemental jurisdiction over all other claims that are so related to claims in the

action within such original jurisdiction that they form part of the same case or controversy under
                                               '




2
  The Court notes that there is substantial precedent supporting the position that remand is permissible even when an
automatic stay under 11 U.S.C. § 362 is ~ place. See Price v. Chrysler LLC, No. 4:09-CV-232 ERW, 2009 WL
2208298, at *1 (E.D. Mo. July 23, 2009) ("The Court's decision to remand this action to state court is essentially a
lateral move to address a procedural issue, apd it does not continue the case in any significant manner. Such a motion
in no way affects the rights and duties of either the Defendant as a debtor, or the Plaintiff as a potential creditor."); see
also Dieterly v. Boy Scouts ofAm., No. 20-9,02, 2020 WL 3447766, at *2 (E.D. Pa. June 24, 2020) (collecting cases).
But see Liljeberg Enters. Int'/ v. Vista Hosp. of Baton Rouge, Inc., No. 04-2780, at *1-2 (E.D. La. Nov. 24, 2004)
("[R]emand of a case is not a mere 'ministerial' act that would not violate the automatic stay.").

Plaintiffs, however, seek no relief as to Mallinckrodt in the instant motion and instead request severance and remand.
Mallinckrodt has acknowledged that Plaintiffs' motion does not seek any relief as to Mallinckrodt and "notes that it
is subject to the Automatic Stay." (Doc. 57 at 2). Accordingly, it is not appropriate at this time to assess whether
remand of the Third-Party Petition against Mallinckrodt is merited, regardless whether such a remand would be
permissible under 11 U.S.C. § 362.

3
  It is proper in these unique circumstances Ifor this Court to proceed without a detailed inquiry into the presence of
jurisdiction under 28 U.S.C. § 1442. This 1'4emorandum and Order presumes such jurisdiction and assesses whether
the exercise of supplemental jurisdiction ov~r the state law claims is appropriate. If this Court finds it lacks jurisdiction
after the automatic stay is lifted, the entire case would be remanded regardless.

                                                                  4
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 5 of 15 PageID #: 3281




Article III of the United States Constitution."
                                       I
                                                28 U.S.C. § 1367(a). In other words, the claims must

"derive from a common nucleus of op'erative fact." OnePoint Solutions, LLC v. Borchert, 486 F.3d

342,350 (8th Cir. 2007) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)).

       This Court can exercise supplemental jurisdiction over Plaintiffs' state law claims because

the contribution claim against Mallinckrodt clearly stems from the same underlying facts.

Plaintiffs' entire claim, as well as Cotter's claim of contribution, stems from the processing and

transporting of hazardous materials i11. association with the Manhattan Project. See, e.g., Harbison

v. Rich Gullet and Sons, Inc., No. 4:13-CV-1138 SPM, 2014 WL 5483569, at *6 (E.D. Mo. Oct.

29, 2014) (claim for contribution/ indemnity part of same case or controversy). The parties do not

dispute whether this Court can exercise supplemental jurisdiction over the state law claims, only

whether it should exercise such jurisdiction.


       B. Exercise of Supplemental Jurisdiction

       This Court may decline to exercise its supplemental jurisdiction over a claim if, among

other reasons not relevant here, "the claim substantially predominates over the claim or claims

over which the district court has original jurisdiction, or . . . in exceptional circumstances, there

are other compelling reasons for decliningjurisdiction." 28 U.S.C. § 1367(c)(2)-(4). If one of these

statutory factors is present, the Court must weigh the interests of judicial economy, convenience,

fairness, and comity to determine whether to exercise supplemental jurisdiction. Wilson v. Miller,

821 F.3d 963, 970 (8th Cir. 2016) (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350

(1988)). These are frequently referred to as the Gibbs factors. See Gibbs, 383 U.S. 715 (1966). The

Court must also consider whether e~ther party has attempted to "manipulate the forum." Cohill,

484 U.S. at 357. Ultimately, supplem~ntal jurisdiction "is a doctrine of discretion." City ofChicago

v. Int'! Coll. of Surgeons, 522 U.S.'156, 172 (1997) (quoting Gibbs, 383 U.S. at 726). District


                                                     5
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 6 of 15 PageID #: 3282




courts have "broad discretion" whenldetermining whether to exercise supplemental jurisdiction.

Green v. Ameritrade, Inc., 279 F.3d 590, 599 (8th Cir. 2002).

       It is evident that Plaintiffs' state law claims substantially predominate over Mallinckrodt' s

PAA and federal contractor defenses, and Cotter does not argue otherwise. As Plaintiffs note, the

SAP asserts 11 claims against Defendants, all of which are premised on Missouri law. (Doc. 48 at

3; Doc. 1-6). This Court has already held that Plaintiffs' claims alone do not establish federal

jurisdiction. Banks v. Cotter Corp., No. 4:18-CV-624 JAR, 2019 WL 1426259 (E.D. Mo. Mar. 29,

2019). It is only Cotter's claim for contribution against Mallinckrodt, a Third-Party Defendant,

that potentially provides federal juriscliction via Mallinckrodt' s alleged federal defense. Therefore,

pursuant to 28 U.S.C. § 1367(c)(2), a careful analysis of the Gibbs factors is warranted.


       Judicial Economy and Convenience of the Parties

       This Court does not believe that there are substantial issues of judicial economy at stake,

though such considerations somewhat favor remand. "It is the law in this circuit that 'the

substantial investment of judicial time and resources in the case . . justifies the exercise of

jurisdiction over the state claim." Pioneer Hi-Bred Int'! v. Holden Foundation Seeds, Inc., 35 F.3d

1226, 1242 (8th Cir. 1994) (quoting North Dakota v. Merchant Nat'! Bank & Trust Co., 634 F.2d

368, 371 (8th Cir. 1980) (en bane)). This Court has not devoted substantial resources to the case;

the Notice of Removal was only filed recently, and this Court has yet to rule on any substantive

motion. Meanwhile, substantial discovery has occurred in state court, and Judge Walsh has ruled

on Cotter's motion to dismiss arguing PAA preemption. (Doc. 48 at 6).

       Cotter presents the understan~able concern that granting severance and remand will result

in this litigation proceeding in both :state and federal court. (Doc. 58 at 10). The Court does not

agree, however, that this will require "re-litigating every step of this putative class action" on the


                                                      6
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 7 of 15 PageID #: 3283




third-party claim against Mallinckro~t. (Id). As the Missouri Supreme Court has explained, a

claim for contribution "is really an an~icipatory claim; that is, the claim by a defendant who is held

liable to a plaintiff really is not ripe until the defendant has suffered a judgment." Hemme v. Bharti,

183 S.W.3d 593, 598 (Mo. bane 2006). If Cotter is held liable to Plaintiffs, it can proceed on its

claim for contribution against Mallinckrodt; if Plaintiffs lose, Cotter's claim against Mallinckrodt

will become moot.

        Cotter cites Joyner v. A. C. & •R. Insulation Co. for the proposition that a party should not

be required to conduct parallel litigation
                                      I
                                           in state and federal court. No. CCB-12-2294, 2013 WL

877125, at *10 (D. Md. Mar. 7, 20lj). But Cotter misinterprets Joyner. As later explained by the

same judge, the concern in Joyner was the "potential of bifurcating claims against one party

between state and federal courts." Oliver v. Campbell McCormick, Inc., No. CCB-16-1057, 2016

WL 3878492, at *3 (D. Md. July 18, 2016) (emphasis added). Requiring a defendant to face similar

claims for the same conduct in both federal and state courts is a legitimate concern; but that is not

the situation here, where Cotter is a Third-Party Plaintiff in this Court seeking contribution against

Mallinckrodt. Oliver is particularly comparable here, as the court granted severance and remand

after finding that "the state law claims predominate over the federal contractor defense, the only

claim over which the court has original jurisdiction." Id.


        Fairness and Comity

        Plaintiffs argue that fairness and comity favor severance and remand because Cotter

delayed the naming of Mallinckrodt•as a Third-Party Defendant, Mallinckrodt's bankruptcy will

substantially delay this litigation, 4 and Mallinckrodt' s federal defenses are essentially irrelevant to



4
 The parties dispute whether Mallinckrodt's bankruptcy constitutes an "exceptional circumstance" under 28 U.S.C. §
1367(c)(4). Because the Court has determined that an analysis of the Gibbs factors is necessary per 28 U.S.C. §

                                                            7
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 8 of 15 PageID #: 3284
                                            I
                                            I
                                            I
                                            I
                                            I
                                            I



                                            I
Plaintiffs' claims. The Court agrees tl,lat Mallinckrodt's bankruptcy is a significant factor in favor

of severance and remand given Mallinckrodt's role in this case. As discussed above,

Mallinckrodt's relevance to this dispµte is entirely contingent on a finding that Cotter is liable to

Plaintiffs. Severance and remand appropriately permits Plaintiffs' state law claims to proceed

rather than be delayed by the bankruptcy of a potentially irrelevant Third-Party Defendant.

         In Crocker v. Borden, Inc., the third-party defendant properly removed a state court action

pursuant to the federal contractor defense located at 28 U.S.C. § 1442. 852 F. Supp. 1322 (E.D.

La. 1994). The court severed the claim against the third-party defendant and remanded the

remaining claims, specifically noting that "[n]one of the approximately 3,000 plaintiffs in the

captioned matter has sued [the third-party defendant] as a primary defendant." Id at 1331. The

court further recognized that the third-party petitioner "will not be prejudiced by the severance .

. . as it would retain the right to pursue its third-party claim, if any such claim still existed" after

disposition of the plaintiffs' primary case. Id (emphasis in original). 5 In Crocker and this case,

"federal jurisdiction is [potentially] present for reasons wholly unrelated to the merits of any claim,

and vast majority of the claims are based on state law and between non-federal actors." Brown v.

Kentucky Utils. Co., No. 3:15-CV-3~2 GNS, 2015 WL 6476096, at *2 (W.D. Ky. Oct. 26, 2015)

(citation omitted). Considerations of comity strongly favor severance and remand.

         Cotter's primary argument is that severance and remand are "administratively impossible"

because Cotter's potential liability under state law does not translate into liability for Mallinckrodt

under the PAA. (Doc. 58 at 12). But this Court has already determined that the PAA does not apply



1367(c)(2), it need not decide whether§ 1367(c)(4) is also triggered. The effect of the bankruptcy stay can certainly
be considered among the Gibbs factors, however.
5
  These quotes were technically provided· by the third-party defendant, but the court specifically endorsed the
arguments as "ably described." Crocker, 852 F. Supp. at 1331.


                                                              8
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 9 of 15 PageID #: 3285




to Plaintiffs' claims against Cotter. Banks v. Cotter Corp., No. 4:18-CV-624 JAR, 2019 WL

1426259, at *5 (E.D. Mo. Mar. 29, 2019). This differentiates the case at hand from the ongoing

case of McGurk v. Mallinckrodt, In.c., No. 4:12-CV-00361 AGF (E.D. Mo.). 6 Throughout its

briefing, Cotter attempts to re-argue this Court's prior decision and claim that circumstances have

changed due to Mallinckrodt's presence in the case. (Doc. 58 at 16-18). Cotter cannot avoid

severance and remand on the grounds that this is truly a PAA action given this Court's clear

holding that the PAA does not preempt Plaintiffs' state law claims.


         Manipulation of the Forum

         Each party alleges that the' other has manipulated the forum. Plaintiffs claim that

Defendants have manipulated the forum by naming Mallinckrodt as a Third-Party Defendant late

in the game in order to establish fede!al jurisdiction. (Doc. 48 at 12). Cotter alleges that Plaintiffs

have manipulated the forum by changing their position in a manner that should trigger jurisdiction

under the PAA. (Doc. 58 at 18). T~is court is not persuaded that either party has attempted to

manipulate the forum in any dispositive sense. Cotter is within its rights to seek contribution from

Mallinckrodt, and it is Mallinckrodt who removed this case to federal court. As discussed further

below, Cotter has failed to allege any changes in the record since the initial remand which suggest

manipulation by Plaintiffs.

         This Court does consider the timing of Cotters' Third-Party Petition relevant, however.

Cotter repeatedly alleges that Mallinckrodt is an indispensable party whose centrality to this

dispute is obvious, yet Mallinckrodt was not brought into the case for over two years. The Court




6
 Cotter briefly states, without further explanation, that "this case should be consolidated with McClurg." (Doc. 58 at
13). Cotter does not appear to have filed any motion pursuant to Fed. R. Civ. P. 42(a). The Court reminds Cotter that,
pursuant to E.D. Mo. L.R. 4.03, motions to ~onsolidate should generally be filed in the first-filed case.


                                                              9
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 10 of 15 PageID #: 3286


                                           I
                                           I

is influenced by the decision in City JJSt. Louis v. Cernicek, No. 4:00-CV-1895 (CEJ), 2001 WL
                                       I
34134733 (E.D. Mo. Sept. 25, 200)). In Cernicek, the City of St. Louis sued various gun

manufacturers seeking damages for firearm-related violence. The district court remanded after an

initial removal premised on federal question jurisdiction. Certain defendants subsequently filed a

third-party complaint seeking contribution from foreign-owned entities. As here, the third-party

defendants removed to federal court.i The district court struck the third-party complaint pursuant

to Fed. R. Civ. P. 14(a), noting that :defendants had joine~ the foreign entities "nearly one year

after the case was initiated, and did so only after this Court remanded the case," and plaintiff had

"been prejudiced by the timing of the third-party complaint." Id. at *4. Similarly, Plaintiffs are

prejudiced by Cotter's delay in seeking contribution from Mallinckrodt.
                                       '
       Having carefully considered: the Gibbs factors, this Court finds in its discretion that

severance and remand is warranted. Plaintiffs bring state-law claims against Defendants; the only

potential jurisdictional hook for this Court is a Third-Party Defendant's federal defense, a defense

which is irrelevant if Plaintiffs cannot obtain judgment against Defendants. Given the proceedings

which have already occurred in state.court, Mallinckrodt's bankruptcy, and the nature of Cotter's

claim against Mallinckrodt, considerations of judicial economy, fairness, convenience of the

parties, and comity favor severance and remand. This case presents a quintessential example of

when it is appropriate for a federal court to decline supplemental jurisdiction and permit a state

court to interpret its own laws as applied to its own citizens.


       C. Severance and Joinder

       The parties have not separately briefed the issue of severance, but it is worth some distinct

consideration. Fed. R. Civ. P. 21 generally authorizes severance of parties or claims "on such terms

as are just." See also Fed. R. Civ. P. 14(a)(4) ("Any party may move to strike the third-party claim,


                                                      10
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 11 of 15 PageID #: 3287



                                        I
to sever it, or to try it separately."). "Questions of severance are addressed to the broad discretion
                                        I




of the court." Chapman v. Hiland Pai:tners GP Holdings, No. l:13-CV-052, 2014 WL 12836626,

at *1 (D. N.D. Jan. 17, 2014) (citing 7 Wright, Miller & Kane, Federal Practice and Procedure§

1689 (3d ed. 2001)).

        There is meaningful precedent for severing third-party claims seeking contribution. See

Oliver v. Campbell McCormick, Inc., No. CCB-16-1057, 2016 WL 3878492, at *3 (D. Md. July

18, 2016); Turner Const. Co. v. Brian Trematore Plumbing & Heating, Inc., No. 07-666 (WHW),

2009 WL 3233533 (D. N.J. Oct. 5, 2009) (citing Gaffaeyv. RiverboatServs. ofIndiana, Inc., 451

F.3d 424, 444 (7th Cir. 2006)) ("Claims for contribution and indemnification are severable from

the underlying primary liability claims."). The Court is cognizant that it "may split claims arising

from the same nucleus of operative facts," but "the Court should not split apart claims that are too

closely interconnected when remandipg part of a case to state court." Lawler v. Miratek Corp., No.

EP-09-CV-252-KC, 2010 WL 7439f.5, at *7 (W.D. Tex. Mar. 2, 2010). As discussed above,

Mallinckrodt only becomes a relevant party if Plaintiffs are able to succeed in their claims against

Defendants. See Hemme v. Bharti, 183 S.W.3d 593,598 (Mo. bane 2006) ("[Contribution] is really

an anticipatory claim; that is, the claim by a defendant who is held liable to a plaintiff really is not

ripe until the defendant has suffered a judgment."). This Court finds that the third-party claim for

contribution against Mallinckrodt falls within a narrow band of claims that should be severed

despite arising from a common nucleus of operative facts as Plaintiffs' state law claims.

        Cotter argues, however, that this Court cannot sever the claims because Mallinckrodt is a

necessary party to the litigation under Fed. R. Civ. P. 19. (Doc. 58 at 7-10). Cotter claims that

Mallinckrodt has "an outsized role in the events" relevant to Plaintiffs' claims. (Id. at 9). Plaintiffs

respond that Cotter has confused j oinder with imp leader, and Mallinckrodt was impleaded via Mo.



                                                      11
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 12 of 15 PageID #: 3288


                                       I
                                       1

Sup. Ct. R. 52.11, not joined via Mo Sup. Ct. R. 52.04. (Doc. 66 at 10). Plaintiffs argue in the
                                            •
                                       I
                                       ''

alternative that "[i]n no event is Mallinckrodt an essential party as contemplated by Fed. R. Civ.

P. 19." (Id. at 11). At least one court in this circuit has held that the discretion to sever parties

pursuant to Rule 21 is "circumscribed ... by Rule 19(b) because the court cannot proceed without

indispensable parties." Moubry v. Kreb, 58 F. Supp. 2d 1041, 1048 (D. Minn. 1999). Whether a

party is indispensable, however, is a "matter left to the district court's discretion." Id. (quoting

Navajo Tribe ofIndians v. New Mexico, 809 F.2d 1455, 1471 (10th Cir. 1987)).

       Cotter cites multiple cases purporting to hold that joint tortfeasors are necessary parties.

See, e.g., Two Shields v. Wilkinson, 790 F.3d 791 (8th Cir. 2015). But the court in Two Shields

recognized the general principle that "it is not necessary for all joint tortfeasors to be named as

defendants in a single lawsuit." Id. at,797 (quoting Temple v. Synthes Corp., 498 U.S. 5, 7 (1990)).

The Advisory Committee Notes to the 1966 Amendments to Rule 19 specifically acknowledge

"settled authorities holding that a tortfeasor with the usual 'joint-and-several' liability is merely a

permissive party to an action against.another with like liability."

       For the same reasons severance is appropriate, this Court finds in its discretion that

Mallinckrodt is not an indispensable party. The Court notes that over two years passed before

Mallinckrodt was impleaded in state court and no Defendant appears to have filed a motion to

dismiss in state court alleging failure to include a necessary party. Such inaction is inconsistent

with Cotter's argument here that the case simply cannot proceed without Mallinckrodt's presence.


       D. PAA

       Cotter finally argues that, despite this Court's previous remand, the PAA now provides for

federal jurisdiction over the entire action. (Doc. 58 at 15-20). First, Cotter claims that

Mallinckrodt's presence as a Third~Party Defendant means there is an applicable license and

                                                      12
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 13 of 15 PageID #: 3289



                                            I
indemnity agreement. Cotter also ci~es Halbrook v. Mallinckrodt, LLC for the proposition that

Eighth Circuit precedent now confirms the application of the PAA to Plaintiffs' claims. 888 F.3d

971 (8th Cir. 2018). This Court has already explained, however, that the posture of the McClurg

cases is fundamentally different beca1:1se plaintiffs in McClurg brought their claims under the PAA

and there was no challenge to jurisdiction. Banks v. Cotter Corp., No. 4:18-CV-624 JAR, 2019

WL 1426259, at *5 n.l (E.D. Mo. Mar. 29, 2019). A court in this district facing nearly identical

circumstances to this case has found, ·moreover, that a third-party defendant cannot remove a case

to federal court based on the PAA as an affirmative defense. Strong v. Republic Servs., Inc., No.

4:18-CV-2043 JCH, 2019 WL 1436995, at *3 (E.D. Mo. Apr. 1, 2019) (citing Hurt v. Dow

Chemical Co., 963 F.2d 1142 (8th Cir. 1992)) ("An affirmative defense is not a claim or cause of

action. It is well established that a defense of pre-emption, even if anticipated by the parties does

not cause the claim to arise under federal law."). The necessary implication of this holding is that

Mallinckrodt' s PAA defense does not establish federal jurisdiction over Plaintiffs' state law

claims. 7

         Second, Cotter argues that Plaintiffs have "changed their relevant position on radioactive

materials" by referencing materials beyond mill tailings in their SAP and making broad discovery

requests. (Doc. 58 at 18). It is clear, however, that Plaintiffs' current petition is not materially

different from the petition this Court previously remanded. (Doc. 66 at 8-9). Cotter cites no

precedent, moreover, for the proposition that discovery requests alone constitute a sufficient

change in the record justifying another attempt at removal. Neither the Third-Party Petition against




7
  Cotter argues that Strong "makes no difference" because Mallinckrodt has removed under 28 U.S.C. § 1442 as well.
Cotter is correct to note the distinction, but Plaintiffs do not rely on Strong in order to challenge Mallinckrodt's
removal. Instead, the relevance of Strong is that it demonstrates that Mallinckrodt's PAA defense does not provide
this Court with original jurisdiction over the entire case.

                                                             13
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 14 of 15 PageID #: 3290




Mallinckrodt nor the alleged change to Plaintiffs' position merit reconsideration of this Court's
                                          I

prior remand.


III.   CONCLUSION

       The Plaintiffs in this case are Missouri citizens and property owners who seek damages

and injunctive relief under Missouri law based on events which took place entirely in Missouri.

(Doc. 1-6). After an earlier remand, Cotter's Third-Party Petition seeking contribution against

Mallinckrodt, who has a potential federal defense under the PAA and 28 U.S.C. § 1442, provides

the only potential avenue for federal jurisdiction in this case. Mallinckrodt' s federal defense is

only relevant, however, in the event:that Plaintiffs succeed in their claims against Cotter. While

the claim against Mallinckrodt stems, from a common nucleus of operative fact as Plaintiffs' state

law claims, the state law claims substantially predominate, and the Gibbs factors favor severance

and remand. Mallinckrodt is not an i~dispensable
                                    ,            party to the litigation, and its presence as Third-
                                      I


Party Defendant does not change this Court's prior determination that there is no federal

jurisdiction under the PAA.


       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs' Motion to Sever and Remand All Non-Third-

Party Claims (Doc. 47) is GRANTED. Cotter's claim for contribution against Mallinckrodt in its

Third-Party Petition (Doc. 1-7 at ,r,r 68- 75) is hereby SEVERED, and all other claims in this case

are REMANDED back to the Circuit Court of St. Louis County for further proceedings. [As

requested by Cotter, the Court will wait 30 days before ordering the Clerk of Court to transmit the

order to state court so that any party may exercise its right to appeal].




                                                      14
Case: 4:20-cv-01227-JAR Doc. #: 71 Filed: 12/22/20 Page: 15 of 15 PageID #: 3291




       IT IS FURTHER ORDEREiD that the Landfill Defendants' Motion to Dismiss Cotter's
                                   I




Third-Party Petition (Doc. 21) is DENIED as moot.


      Dated this 22nd day of December, 2020.




                                               =A.ROSS
                                                  ED STATES DISTRICT JUDGE




                                                15
